Exhibit 10.9
 
AGREEMENT FOR SETTLEMENT AND RELEASE OF CLAIMS


This Agreement for Settlement and Release of Claims (“Agreement”) is made by and
among Disaster Recovery Services, Inc. (“DRSI”), Command Center, Inc.
(“Command”), DR Services of Louisiana, LLC, (a/k/a, f/k/a Disaster Recovery
Services, LLC), a Louisiana Limited Liability Company (Charter Number
36484516K), and its members Howard J. Rush, Gerald Avery, and Edward S. Schmidt,
Jr. (collectively “DRSLA”); Environmental Resource Group, LLC, a Louisiana
Limited Liability Company (Charter Number 40306291K), and its members Howard J.
Rush, Gerald Avery, and Edward S. Schmidt, Jr. (collectively “ERG”)
(collectively DRSLA and ERG are the “Settling Parties”).
 
 
RECITALS


A.           DRSI and the Settling Parties entered into an Asset Purchase
Agreement and attendant documents on or about January 4, 2012 (hereinafter these
agreements shall be referenced collectively as the “APA”);


B.           Under the terms of a contingent earnout fee arrangement set forth
in the APA, DRSLA was eligible to receive up to 3,000,000 shares of common stock
of Command Center, Inc., par value $0.001.


C.           DRSI and the Settling Parties have mutually agreed to release each
other from any and all claims presently existing, including claims arising from
or related to the APA that may exist as of the date this Agreement is executed.


AGREEMENT


NOW THEREFORE, in consideration of the mutual promises made herein, DRSI and the
Settling Parties (collectively referenced as the “Parties”) hereby agree as
follows:


1.           Consideration.  As and for consideration for entering into this
Agreement, in addition to the forbearances and mutual releases and promises
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, Command shall deliver to DRSLA 1,288,126 shares of Command Center,
Inc., common stock, $0.001 par value, comprising the balance of the contingent
earnout fee set forth in Section 3.3 of the APA.


As and for consideration and as conditions precedent to the issuance of the
shares of stock referenced above and as conditions precedent to this Agreement
becoming effective and binding as to all parties, each of the individual members
of DRSLA, Howard J. Rush, Gerald Avery, and Edward S. Schmidt, Jr., must execute
an Agreement for Settlement and Release of Claims regarding their employment
statuses with DRSI, in form and substance acceptable to DRSI, and each such
Agreement for Settlement and Release of Claims must thereafter become effective
pursuant to its terms.


As and for consideration and as conditions precedent to the issuance of the
shares of stock referenced above and as a conditions precedent to this Agreement
becoming effective and binding as to all parties, Edward S. Schmidt, Jr., must
execute, on behalf of himself and on behalf of ESS Investments, LLC, a separate
Agreement for Settlement and Release of Claims, in form and substance acceptable
to DRSI,  releasing all claims either may have against DRSI, and the Agreement
for Settlement and Release of Claims must become effective pursuant to its
terms.
 
 
 
1

--------------------------------------------------------------------------------

 


2.           Release of Claims.


DRSI and the Settling Parties agree that the releases set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released.  These releases do not extend to any obligations
incurred under this Agreement.  As a result, the Parties release and forever
discharge one another as follows:


(a).            The Settling Parties, collectively and individually, on behalf
of themselves and their respective members, officers, directors, employees,
representatives, heirs, family members, successors, and assigns agree to release
and forever discharge DRSI and its officers, directors, employees,
representatives and affiliated companies (including DSRI’s parent company,
Command Center, Inc., and its officers, directors, employees and
representatives), from, and agree not to sue concerning, any claim, duty,
obligation or cause of action relating to any matters of any kind, in common law
or in equity, whether in tort, contract, or otherwise, whether now known or
unknown, suspected or unsuspected, foreseen or unforeseen, and whether or not
concealed or hidden, which have existed or may have existed as of the date of
this Agreement, including but not limited to any claims presently existing that
may be directly or indirectly connected with the APA.


(b).           DRSI and Command, on behalf of themselves and their respective
officers, directors, representatives, successors, and assign agree to release
and forever discharge the Settling Parties, collectively and individually, and
their members, officers, directors, employees, and representatives, from, and
agree not to sue concerning, any claim, duty, obligation or cause of action
relating to any matters of any kind, in common law or in equity, whether in
tort, contract, or otherwise, whether now known or unknown, suspected or
unsuspected, foreseen or unforeseen, and whether or not concealed or hidden,
which have existed or may have existed as of the date of this Agreement,
including but not limited to any claims presently existing that may be in any
way directly or indirectly connected with the APA.


3.           No Admissions.  It is understood and agreed that this Agreement and
its terms are the compromise of doubtful and disputed claims and that the
execution of this Agreement is not to be construed as an admission of liability
on the part of any party hereto and is intend merely to avoid litigation and buy
their peace.


4.     No Pending or Future Lawsuits.  The Settling Parties represent,
collectively and individually, that they have no lawsuits, claims, or actions
pending on behalf of themselves or on behalf of any other person or entity,
against DRSI or any other person or entity referred to herein, including but not
limited to Command.  The Settling Parties also represent, collectively and
individually, that they do not intend to bring any claims on their own behalf or
on behalf of any other person or entity against DRSI or any other person or
entity referred to herein, including but not limited to Command Center,
Inc.  DRSI and Command represent they have no lawsuits, claims, or actions
pending in their names, or on behalf of any other person or entity, against any
of the Settling Parties or any other person or entity referred to herein.  DRSI
and Command also represent that they do not intend to bring any claims on their
own behalf or on behalf of any other person or entity against any of the
Settling Parties or any other person or entity referred to herein.
 
 
 
2

--------------------------------------------------------------------------------

 


5.           Nondisparagement.  From the date of this Agreement and for a period
of 24 months thereafter, the Settling Parties, collectively and individually,
shall (i) refrain from making any public disparaging statements concerning DRSI,
its officers, directors, employees or representatives or its business or
operations, including that of DRSI’s parent company, Command Center, Inc., and
its officers, directors, employees and representatives and (ii) refrain from
posting on any Internet site or online message board, chat room or blog any
statement concerning DRSI or its parent company, Command Center, Inc., whether
disparaging or not.  Similarly, DRSI agrees for a period of 24 months from the
date of this Agreement to refrain from making any public disparaging statements
concerning the Settling Parties, collectively or individually.  This Section 9
shall not prohibit the Parties from disclosing any information in response to a
lawful subpoena or court order requiring disclosure of information.


6.           Costs.  Each party to this Agreement shall bear their own costs,
expert fees, attorneys’ fees and other fees incurred in connection with this
Agreement.


7.           Arbitration.  The Parties agree that any and all disputes arising
out of the terms of this Agreement, their interpretation, and any of the matters
herein released, shall be subject to binding arbitration before the American
Arbitration Association at its office located nearest DRSI’s corporate office in
Coeur d’Alene, Idaho.  The Parties agree that the prevailing party in any
arbitration shall be entitled to a judgment, order and injunctive relief as may
be appropriate in any court of competent jurisdiction to enforce the arbitration
award.  The Parties agree that the prevailing party in any arbitration shall be
awarded its reasonable attorney’s fees and costs.  Nothing set forth in this
section shall prevent any party from seeking injunctive relief in a court of
competent jurisdiction.


8.           Authority.  The Settling Parties represent and warrant that the
undersigned have the authority to act on behalf of DRSLA and ERG and to bind
those entities and all who may claim through them to the terms and conditions of
this Agreement.  The individual members of DRSLA and ERG represent and warrant
that they each have the capacity to act on their own behalf and on behalf of all
who might claim through them to bind them to the terms and conditions of this
Agreement. DRSI and Command each represents and warrants that the undersigned
has the authority to act on their behalf and to bind the company and all who may
claim through it to the terms and conditions of this Agreement.  Each party
herein warrants and represents there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein. Each party further represents and warrants
that the execution and delivery of this Agreement does not conflict or result in
any breach of any provision of the organizational documents of such party.


9.           No Representations.  Each party to this Agreement represents that
it has had the opportunity to consult with an attorney and has carefully read
and understands the scope and effect of the provisions of this Agreement.  No
party has relied upon any representations or statements made by any other party
hereto which are not specifically set forth in this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 


10.      Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable or void, that provision shall be modified so that it is legal and
enforceable and in a manner which most closely reflects the intent of the
Parties.


11.           Entire Agreement.  Except as provided in the following sentences,
this Agreement represents the entire agreement and understanding between DRSI
and Command and the Settling Parties regarding the matters expressed
herein.  All terms and covenants of the APA shall continue to remain in full
force and effect.  Specifically, notwithstanding anything to the contrary stated
herein, the entirety of all documents associated with the APA still retain their
full force and effect after the execution of this Agreement, excepting the
individual Employment Contracts signed each by Howard J. Rush, Gerald Avery, and
Edward S. Schmidt, Jr., which shall terminate upon the execution of each
individual Agreement for Settlement and Release of Claims, as referenced in
Section 1 (Consideration) above.


12.      No Oral Modification.  This Agreement may only be amended in writing
signed by DRSI and each of the Settling Parties.


13.     Governing Law.  This Agreement shall be governed by the laws of the
State of Idaho.


14.   Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.


15.      Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims.  The Parties
acknowledge that:


(a)           They have read this Agreement;


 
(b)
They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;



(c)           They understand the terms and consequences of this Agreement and
of theit contains; releases it contains;

(d)      They are fully aware of the legal and binding effect of this Agreement.


16.           Further Assurances.  Following the effective date of this
Agreement, the Settling Parties shall sign and deliver such further documents
and instruments as may be reasonably requested by DRSI or its counsel, for
purposes of carrying out the intent of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, by the duly authorized signatures below, on this date of
February ____, 2014, the Parties have executed this Agreement.
 
 

 
DR SERVICES OF LOUISIANA, LLC,
 
by its Members:
   

 

 
/s/
 
Gerald Avery

 

 
/s/
 
Howard J. Rush

 

 
/s/
 
Edward S. Schmidt, Jr.

 

 
ENVIRONMENTAL RESOURCE GROUP, LLC.
 
by its  Members:

 

 
/s/
 
Gerald Avery

 

 
/s/
 
Howard J. Rush

 

 
/s/
 
Edward S. Schmidt, Jr.


 
INDIVIDUALLY
 
 

 

 
/s/
 
Gerald Avery, Individually

 

 
/s/
 
Howard J. Rush, Individually

 

 
/s/
 
Edward S. Schmidt, Jr., Individually



 
5

--------------------------------------------------------------------------------

 


 

 
DISASTER RECOVERY SERVICES, INC.
 
 

 

 
By: /s/
 
Frederick Sandford, President

 

 
COMMAND CENTER, INC.
 
 

 

 
By: /s/
 
Ronald L Junck, Executive VP

 

 
Date: April 2, 2014

 
6

--------------------------------------------------------------------------------

 